Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raheem Abdus Salam Johnson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782 to the Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Johnson, No. 4:08-cr-00876-RBH-2 (D.S.C. July 20, 2015). We dispense with oral argument *110because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.